DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a driving circuit, comprising a signal processing circuit and controlled switching circuits, wherein each of the controlled switching circuits corresponds to each sub-pixel, respectively; the signal processing circuit is configured to access a row start signal of a timing controller, and output a control signal according to the row start signal; the controlled switching circuit comprises a display switching circuit and a reference switching circuit; an input terminal of the display switching circuit is configured to access a display signal outputted by a source chip-on-film, and a controlled terminal of the display switching circuit is configured to access the control signal, a first output terminal of the display switching circuit is connected to a source of a transistor corresponding to a first portion of the sub-pixel, and a second output terminal of the display switching circuit is connected to a source of a transistor corresponding to a second portion of the sub-pixel; an input terminal of the reference switching circuit is configured to access a reference voltage, and a controlled terminal of the reference switching circuit is configured to access the control signal, a first output terminal of the reference switching circuit is connected to a reference voltage terminal corresponding to a first portion of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628